Title: From George Washington to James McHenry, 4 July 1798
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 4th July 1798

Your letter of the 26th Ulto propounds a very serious, interesting & important question to me: a question that might have been

answered with less delay if I had been as much in the habit since, as before I became a private citizen, of sending regularly to the Post Office on Post days for letters.
The sentiments which I mean to express to you in this letter, on the subject of yours, shall be frank, undisguised & explicit; for I see, as you do, that Clouds are gathering, and that a Storm may ensue. And I find too, from a variety of hints, that my quiet under these circumstances, does not promise to be of long continuance.
It cannot be necessary for me to premise to you, or to others who know my sentiments as well, that to quit the tranquil walks of retirement, and enter the boundless field of responsibility and trouble, would be productive of Sensations which a better pen than I possess would find it difficult to describe. Nevertheless, the principle by which my conduct has been actuated through life, would not suffer me, in any great emergency, to withhold any services I could render, required by my Country; especially in a case where its dearest rights are assailed by lawless ambition and intoxicated power; contrary to every principle of justice, & in violation of solemn compact, & Laws which govern all Civilized Nations. And this too with obvious intent to sow thick the Seeds of disunion for the purpose of subjugating the Government, and destroying our Independence & happiness.
Under circumstances like these, accompanied by an actual Invasion of our territorial rights, it would be difficult for me, at any time, to remain an idle spectator under the plea of Age or Retirement. With sorrow, it is true, I should quit the shades of my peaceful abode; and the ease & happiness I now enjoy, to encounter anew the turmoils of War; to which, possibly, my strength and powers might be found incompetent. These, however, should not be stumbling blocks in my own way; but there are other things highly important for me to ascertain, & settle, before I could give a decided answer to your question.
First. The propriety, in the opinion of the public (so far as that opinion has been expressed in conversation) of my appearing again on a Public theatre, after delivering the sentiments I did, in my Valedictory Address of September 1796.
Second. A conviction in my own breast (from the best information that can be obtained) that it is the wish of my Country that the Military force of it should be committed to my charge—and
Third. That the army now to be formed should be so appointed as

to afford a well grounded hope of its doing honor to the Country, & credit to him who Commands it, in the field.
On each of these heads you must allow me to make observations.
With respect to the first, it will readily be admitted, under the circumstances I at present am, that nothing short of an imperious call would, or ought, to draw me from Retirement; and unless this was apparent, the advantages (if any are expected from the measure) would not only be weakened, but might be defeated altogether: for the Opposers of Government, with a view to lessen its influence, would denounce it at once, a restless act, evincive of discontent in retirement; and that my love for it was all a sham. Knowing the purity of my own intentions, such observations would make no impression on my personal feelings, but the necessity in the eyes of the public ought fully to be appreciated. And it would be uncandid not to confess, that although I highly approve of all the Defensive & precautionary measures which have been adopted, and wish they had been more energetic; yet, that I do not believe since the People of this Country (on the defection of which the calculation was made) have come forward in such strong and unequivocal assurances, to defend, at all hazards their Government & Independence—maugre the attempts to divert them from it—that the Directory of France, intoxicated and abandoned as it is, will have the folly to invade our Territorial Rights, otherwise than by predatory attempts on the Seaboard. Unless their Agents & Partisans among us, in defiance of the evidence of their senses, should still have the wickedness and address to make that Government believe that nothing but a force to give countenance to its friends, is wanting, to effectuate all they wish—This, Sir, is my opinion with respect to a formidable Invasion. Perhaps with the Information & lights in possession of the Executive, I might think differently.
On the second head, I shall be more concise; because as my whole life has been dedicated to the Service of my Country, in one shape or another, for the poor remains of it, it is not an object, to contend for ease & quiet, when all that is valuable in it, is at stake, further than to be satisfied that the sacrafice I should make of these is acceptable, and desired by my Country; for as neither Ambition—Interest—or personal gratification of any sort, could induce me to quit the walks of private life, to be disappointed in the only object I should have in view, would be mortifying beyond my

powers of utterance. And what this public opinion & wish is, on this occasion, I know not; for I have studiously avoided touching on the subject, lest some inferences, contrary to my meaning, should be drawn from it. I express these ideas not from Affectation, for I dispise every thing that carries the appearance of it; But from the knowledge that as it is the fashion of the present day, set, or adopted, by the French, with whom we are to contend, and with great & astonishing success too⟨,⟩ to appoint Generals of Juvenile years to lead their armies, it might not be improbable that similar ideas, & wishes, might pervade the minds of our own Citizens; when to this a fear might be added, that age may have wrought too powerfully on my body & mind, to make it advisable to commit so important a trust to my direction.
On the third head you must permit me to dwell a little more at large.
If an Army was in existence, and an Officer invited to take the command of it, his course would be plain, for he would have nothing more to do than to examine the Constitution of it, and to enquire into the composition, to enable him to decide; but we have one to form, and much indeed depends upon the formation. If a judicious choice is not made of the principal Officers, and above all, of the General Staff, in the first instance, it never can be rectified thereafter: The character then of the Army would be lost in the Superstructure; The reputation of the Commander in Chief would fall with it; and the Country be involved in extricable expence.
It is impossible, I know, for the Executive to be intimately acquainted with the qualifications of the Battalion Officers, and perhaps from the manner in which the Volunteer Corps may offer themselves, little will be left to his choice: the presumption however is, that as these Corps will be composed of respectable Citizens, their Officers will be good, and worthy of as much confidence as can be placed in untried men. The great desiderata lyes in the appointment of the General Officers of the line, and of the Staff—particularly the latter; and the first consists in a great measure in determining whether they shall be taken from the old set of Generals, or formed a new, from the experienced—intelligent—and well proved Officers of the late American Army, without regard to grade.
From the want of the list which I left in the Presidential Office,

by which my Memory could be refreshed as to names, it would be hazardous, & might be improper, to give a decided opinion on this head, but I have not much scruple in saying that, I incline strongly to the latter mode; for if the Country is seriously Invaded, our System of Warfare must be the very reverse of the last.
To remark to a Military man how all important the Genl Staff of an Army is to its well being—and how essential they are to the Commander in Chief, seems to be unnecessary; and yet a good choice is of such immense consequence, that I must be allowed to explain myself.
The Inspector General, Quarter Master General, Adjutant General, and Officer commanding the Corps of Artillerists & Engineers, ought to be men of the most respectable characters, & of first rate abilities; because, from the nature of their respective Offices, & from their being always about the Commander in Chief who is obliged to entrust many things to them confidentially, scarcely any movement can take place without their knowledge. It follows then, that besides possessing the qualifications just mentioned, they ought to have those of Integrity & prudence in an eminent degree, that entire confidence might be reposed in them; without these, & their being on good terms with the Commanding General his measures if not designedly thwarted may be so embarrassed as to make them move heavily on. If the Inspector General is not an Officer of great respectibility of character—firm—and strict in discharging the duties of the trust reposed in him; or if he is too pliant in his disposition, he will, most assuredly be imposed upon, and the efficient strength & condition of the army will not be known to the Commander in Chief; of course he may form his Plans upon erroneous calculations, and commit fatal mistakes. If the Quartermaster General is not a man of great resource & activity, and worthy of the highest confidence, he would be unfit for the Military Station he is to occupy; for as it is not possible, at all times, to mask real designs & movements under false appearances from him, the better and safer way is, to place full confidence in him under the seal of responsibility; then, knowing the plan, he participates in the concealment; on which, & the celerity of a movement success oftentimes, entirely depend. In addition to these requisites in a Quarter Master General, Œconomy in providing for the wants of an Army, proper arrangements in the distribution of the Supplies, and a carefull eye to the use of them, is of great importance,

and calls for a circumspect choice. The Adjutant Genl ought also to be a man of established character, of great activity & experience in the details of an Army, and of proved integrity; or no alertness can be expected in the execution of the several duties consigned to him on the one hand, and every thing to be feared from treachery, or neglect in his Office, on the other; by which the enemy might be as well informed of our strength as their own. Though last mentioned it is not least important that so essential & Scientific a part of the army as the Corps of Artillerists & Engineers should have an able & respectable Officer at their head, without which it would soon sink into ignorance and disrepute. Humanity, and feeling for the sick & wounded of an Army, call loudly for Skill—attention—and œconomy in the Director of the Hospital and without the latter qualification, profusion, and misapplication of its Stores, will inevitably take place.
Able, well informed, active, and spirited General Officers are, no doubt, of high importance to the honor, reputation & success of any Army, but I have confined my observations in a more particular manner to those of the General Staff, who may be considered as so many parts of the Commander in Chief. Viewing them then in this light it will readily be seen how essential it is that they should be agreeable to him. Such characters are within my view if they would accept.
I have run into great prolixity, in order to give you a comprehensive view of my ideas on the subject of your letter, and the principles by which I am governed. without these explanations, the answer might have been conveyed in a few words as follows.
When I retired to the walks of private life, I had no idea that any event would occur that could induce me to leave them.
That the pain I should feel, if it be my fate to do so, cannot easily be expressed.
Yet,
If this Country should actually be Invaded, or such manifestations of a design to do it, as cannot be mistaken, I stand ready to render every Service in my power to repel it.
Provided,
My declining years is not considered as an objection to the trust; but on the contrary (and in support of the partiality which may actuate the President in my favour) it shall appear unequivocally to you, and to those with whom you act, being at the centre of

information from all parts of the Union & where a Commander for the Troops to be raised must often have been the subject of conversation, that the Public wish was directed to me, notwithstanding my avowed declaration when I retired from Office to remain a private Citizen.
and provided also,
That I can have such characters associated with me, as will render the turmoils of War, and the burthen of the Command, as light as the nature of it will admit; for it is well known that the viscissitudes of war, are not within the reach of human controul, and that the chances of adding to, are not greater than the hazard of taking from, that reputation the partiality of the World has been pleased to confer, for past Services: and that not prompted as I have observed in a former part of this letter—by motives of ambition, or Interest, to embark again on a theatre so arduous and responsible, I might, in the course of events be left with the single consolation of knowing, myself, though, possibly, deprived even of the credit of that, by the malevolence of others, that a sense of duty was the only motive which had induced me to run the risk; and to make the Sacrafice of my ease and quiet at the sametime.
In a very handsome, polite and flattering letter with which I have lately been honored from the President, he has hinted in very delicate terms, (not to be misunderstood), a wish that the Command of the Military force of this Country might be in me. I did not conceive myself at liberty, however, to go into such details and explanations with him, as from the habits of intimacy I have always been in with you, I thought myself authorised to take with you, who may be assured of the sincere esteem & affectionate regard of

Go: Washington

